OnDeck>




Business Loan and

Security Agreement

This Business Loan and Security Agreement Supplement is part of (and
incorporated by reference into) the Business Loan and Security Agreement.
Borrower should keep this important legal document for Borrower's records.

YOUR LOAN DETAILS

Borrower:

VAPOR HUB INTERNATIONAL INC

Lender:

Bofl Federal Bank

Loan Amount:

$125,000.00

Origination Fee:

(Deducted at time of disbursement)

$0.00

Disbursement Amount:

(Loan Amount less Origination Fee less any principal amount owed to

Lender from an existing loan or any amount used to pay off an existing
obligation owed to a third party lender)

$125,000.00

Daily Payment Amount:
(Business days only)

Number of Daily Payments:
(Business days only)

Payment Schedule:

$1,220.24

126

126 payments of $1,220.24 due each Business day beginning on the first Business
day after the Disbursement Amount is disbursed by Lender.

"Business day" means any Monday through Friday except for Federal Reserve
holidays.

Interest Expense Multiplier:

(Total Repayment Amount divided by the Loan Amount. This reflects per dollar
interest cost of the loan)

$1.23

Total Interest Expense:
(Does not include any Fees)

$28,750.24

Total Repayment Amount:

(Loan Amount plus Total Interest Expense)

$153,750.24

PREPAYMENT, RENEWAL, AND OTHER FEES

AND OTHER FEES

Prepayment:

(See Section 10 of the Business Loan and
Security Agreement for specific details)

A "Prepayment Interest Reduction Percentage" of 25% (with respect to unpaid
interest remaining on this Loan) will be applied to the extent that the Borrower
prepays this Loan in whole in accordance with, and subject to, Section 10 of the
Business Loan and Security Agreement. Note that 75% of remaining unpaid interest
will still be due upon Prepayment.

Renewals:

Remaining unpaid interest on this Loan will be eligible to be forgiven by Lender
if: (i) Borrower is current on its scheduled payments with respect to this Loan
and, (ii) while this Loan is outstanding, Borrower enters into a business loan
and security agreement for a new qualifying term loan with Lender, a portion of
the proceeds of which is used to repay this Loan in whole.

Other Fees:

Returned Payment Fee: $25.00

Late Fee: $10.00 (maximum $50 within any 20 day period)






ODC App 855640 Customer: VAPOR HUB INTERNATIONAL INC

(rev. 9/25/2015)










PRICING AND COMPARISON TOOLS

(For your reference, we have included these pricing and comparison tools to help
you understand the pricing on your Loan.  These pricing metrics assume that all
payments on your Loan are made on time.)

PRICING METRIC

METRIC APPLIED TO YOUR LOAN

EXPLANATION OF METRIC

CALCULATION OF METRIC

Total Loan
Cost

$28,750.24

The total amount that you will pay in interest and origination fees.

Total Interest Expense + Origination Fee.

With respect to your Loan: $28,750.24 + $0.00 = $28,750.24

Cents on
the Dollar

$0.23

For each dollar borrowed, the amount of interest that will need to be repaid.

Total Interest Expense ÷ Loan Amount (Expressed as Cents of Interest Paid per
Dollar Borrowed).

With respect to your Loan: $28,750.24 ÷ $125,000.00 = $0.23

Total
Interest
Percentage
(TIP)

23%

The total amount of interest that you will pay as a percentage of the amount
borrowed.

Note that the TIP is not annualized, and therefore use caution in comparing to
loans

expressed in annualized terms or with terms of different durations.

Total Interest Expense - Loan Amount (Expressed as a Percentage).

With respect to your Loan: $28,750.24 ÷ $125,000.00 = 23%

Annual
Interest
Rate (AIR)

85.291%

The interest rate expressed in annualized terms.

Note that AIR does not include fees you may pay over the loan term, including
your origination fee.

AIR is expressed as an annualized rate, and takes into account the amount and
timing of funds disbursed to the customer, excluding any origination fee impact,
as well as the amount and timing of periodic payments made (with respect to your
Loan, Daily payments of $1,220.24).1

' Short-term loans of less than one-year tend to have high AIRs relative to the
TIP because the cost of the loan is repaid over the shorter duration term and
then annualized. The Total Interest Expense of a short-term higher AIR loan may
be less than that of a long-term lower AIR loan.

to the TIP because the cost of the loan is repaid over the shorter-duration term
and then may be less than that of a long-term lower AIR loan.




CERTAIN DISCLOSURES

ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC DLT doc. #37121.11 (rev.
10/20/09)







ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC

DLT doc. #37121.11 (rev. 11112014) 13




OnDeck>

Authorization Agreement for

Direct Deposits (ACH Credit) and

Direct Payments (ACH Debit)







This Authorization Agreement for Direct Deposit (ACH Credit) and Direct Payments
(ACH Debits) is part of (and Incorporated by reference into) the Business Loan
and Security Agreement. Borrower should keep this important legal document for
Borrower's records.

DISBURSMENT OF LOAN PROCEEDS. By signing below, Borrower authorizes Lender to
disburse the Loan proceeds less the amount of any applicable fees upon Loan
approval by initiating an ACH credit to the checking account indicated below (or
a substitute checking account Borrower later identifies and is acceptable to
Lender) (hereinafter referred to as the "Designated Checking Account") in the
disbursal amount set forth in the accompanying Business Loan and Security
Agreement Supplement. This authorization is to remain in full force and effect
until Lender has received written notification from Borrower of its termination
in such time and in such manner as to afford Lender and Borrowers depository
bank a reasonable opportunity to act on it.

AUTOMATIC PAYMENT PLAN. Enrollment in Lender's Automatic Payment Plan is
required for Loan approval. By signing below, Borrower agrees to enroll in the
Automatic Payment Plan and authorizes Lender to collect payments required under
the terms of Borrowers Business Loan and Security Agreement by initiating ACH
debit entries to the Designated Checking Account in the amounts and on the dates
provided in the payment schedule set forth in the accompanying Business Loan and
Security Agreement Supplement. Borrower authorizes Lender to increase the amount
of any scheduled ACH debit entry or assess multiple ACH debits for the amount of
any previously scheduled payment(s) that was not paid as provided in the payment
schedule and any unpaid Fees. This authorization is to remain in full force and
effect until Lender has received written notification from Borrower of its
termination in such time and in such manner as to afford Lender and Borrower's
depository bank a reasonable opportunity to act on it. Lender may suspend or
terminate Borrower's enrollment in the Automatic Payment Plan immediately if
Borrower fails to keep Borrower's designated checking account in good standing
or if there are insufficient funds in Borrower's checking account to process any
payment. If Borrower revokes the authorization or Lender suspends or terminates
Borrower's enrollment in the Automatic Payment Plan, Borrower still will be
responsible for making timely payments pursuant to the alternative payment
methods described in the Business Loan and Security Agreement.

Provisional Payment. Credit given by us to you with respect to an automated
clearing house ("ACH") credit entry is provisional until we receive final
settlement for such entry through a Federal Reserve Bank. If we do not receive
such final settlement, you are hereby notified and agree that we are entitled to
a refund of the amount credited to you in connection with such entry, and the
party making to you via such entry (i.e. the originator of the entry) shall not
be deemed to have paid you in the amount of such entry.

Notice of Receipt of Entry. Under the operating rules of the National Automated
Clearing House Association, which are applicable to ACH transactions involving
your account, we are not required to give next day notice to you of receipt of
an ACH item and we will not do so. However, we will continue to notify you of
the receipt of payments in the periodic statement we provide to you.

Choice of Law. We may accept on your behalf payments to your account which have
been transmitted through one or more Automated Clearing Houses {"ACH") and which
are not subject to the Electronic Fund Transfer Act and your rights and
obligations with respect to such payments shall be construed in accordance with
and governed by the laws of the state of California, unless it has otherwise
specified in a separate agreement that the law of some other state shall govern.

BUSINESS PURPOSE ACCOUNT. By signing below, Borrower attests that the Designated
Checking Account was established for business purposes and not primarily for
personal, family or household purposes.

ACCOUNT CHANGES. Borrower agrees to promptly notify Lender in writing if there
are any changes to the account and routing numbers of the Designated Checking
Account.

MISCELLANEOUS. Lender is not responsible for any fees charged by Borrower's bank
as the result of credits or debits initiated under this agreement. The
origination of ACH transactions to Borrowers account must comply with the
provisions of U.S. law.

Depository Name:

Branch:



City:

 State:

 Zip:



Routing Number:



Account Number:



Print Business Name:

Tax ID Number:



Signature:

Title:

Date:














Guarantor #1:

Borrower #1:

(Signature)

(Signature)







LORI WINTHER

LORI WINTHER




Date:

Title:




Date:







Guarantor #2:

Borrower #2:

(Signature)

(Signature)







KYLE WINTHER

KYLE WINTHER




Date:

Title:




Date:







Guarantor #3:

Borrower #3:

(Signature)

(Signature)







GARY PERLINGOS

GARY PERLINGOS




Date:

Title:




Date:




ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC




DLT doc. #37121.11 (rev. 11//2014) 12










Note: Both sections 49 (Personal Guaranty) and 50 (Certification and Signatures)
must be signed and dated before a loan can be funded.

50. CERTIFICATION AND SIGNATURES. By executing this Agreement or authorizing the
person signing or affirming below to execute on its behalf, Borrower certifies
that Borrower has received a copy of this Agreement and that Borrower has read,
understood and agreed to be bound by its terms. Each person signing below
codifies that each person is signing on behalf of the Borrower and/or in the
capacity indicated below the signer's name (and if Borrower is a sole
proprietorship, in the capacity of the owner of such sole proprietorship) and
that such signer is authorized to execute this Agreement on behalf of or the in
stated relation to Borrower.

Use of Proceeds Certification

As referred to in Section 4, by signing below, the Borrower certifies,
acknowledges and understands that the proceeds from the requested Loan will be
used solely for purchasing or acquiring specific products or services, for the
following purposes only:

- specified merchandise

- insurance (but not self insurance programs)

- services or equipment

- inventory or other specified goods

- improvements / construction of facilities (but not purchase of real estate)

- loans to finance specified sales transactions

- public works projects or educational services (e.g., training)














For Lender's Use Only: This Agreement has been received and accepted by Lender
in California after being signed by Borrower and any Guarantor(s). By:

(Signature)

(Print Name)

Title:

Date:

 














Loan Pricing Disclosure

Lender uses a system of risk-based pricing to determine interest charges and
fees. Risk-based pricing is a system that evaluates the risk factors of your
application and adjusts the interest rate up or down based on this risk
evaluation. Although Lender believes that its loan process provides expedited
turnaround time and efficient access to capital, this loan may be a higher cost
loan than loans that may be available through other lenders.

Loan For

The proceeds of the requested Loan may solely be used for the specific purposes
as set forth in the Use of

Specific Purposes Only

Proceeds Certification of the Business Loan and Security Agreement. IN ADDITION,
THE LOAN WILL NOT BE

 

USED FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. Borrower understands that
Borrowers agreement not to use the Loan proceeds for personal, family or
household purposes means that certain important duties imposed upon entities
making loans for consumer/personal purposes, and certain important rights
conferred upon consumers, pursuant to federal or state law will not apply to
this transaction.






ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC DLT doc, #37121.11 (rev.
10/20/09)




If you have any questions, please call us at 1.888.828.5717 (we have support
available Monday - Friday 8am - 8pm EST and Saturdays 8:30am - 5:30pm EST) or
email support@ondeck.com.

Please initial this Business Loan and Security Agreement Supplement here














OnDeck>

Business Loan and

Security Agreement









1.

INTRODUCTION. This Business Loan and Security Agreement (together with the
accompanying Business Loan and Security Agreement Supplement and the
accompanying Authorization Agreement for Direct Deposit (ACH Credit) and Direct
Payments (ACH Debits), this "Agreement") governs your business loan ("Loan")
made by Boll Federal Bank and serviced by On Deck Capital, Inc. ("Servicer").
Please read it and keep it for your reference. In this Agreement, the words
"you," "your and "Borrower" mean the Borrower identified on the signature page
of this Business Loan and Security Agreement. Each Guarantor identified on the
signature page of this Business Loan and Security Agreement shall be referred to
individually as "Guarantor" and collectively as "Guarantors" in this Agreement.
The words "Lender", "we", "us", and "our" mean Bofl


Federal Bank or its successor(s) and assign(s).



2.

EFFECTIVE DATE. This Agreement begins on the date we accept this Agreement in
California. Borrower understands and agrees that Lender may postpone, without
penalty, the disbursement of amounts to Borrower until all required security
interests have been perfected and Lender has received all required personal
guarantees or other documentation.



3.

AUTHORIZATION. Borrower agrees that the Loan made by Lender to Borrower shall be
conclusively deemed to have been authorized by Borrower and to have been made
pursuant to a duly authorized request on its behalf.



4.

LOAN FOR SPECIFIC PURPOSES ONLY. The proceeds of the  requested Loan may solely
be used for the specific purposes as set forth  in the Use of Proceeds
Certification contained in Section 50 below, and  not for any other purposes. In
addition, the Loan will not be used for personal, family or household purposes.
Borrower understands that Borrower's agreement not to use the Loan proceeds for
personal, family or household purposes means that certain important duties
imposed upon entities making loans for consumer/personal purposes, and certain
important rights conferred upon consumers, pursuant to federal or state law will
not apply to the Loan or the Agreement. Borrower also understands that Lender
will be unable to confirm whether the use of the Loan conforms to this section.
Borrower agrees that a breach by Borrower of the provisions of this section will
not affect Lender's right to

(i) enforce Borrower's promise to pay for all amounts owed under this Agreement,
regardless of the purpose for which the Loan is in fact obtained or (ii) use any
remedy legally available to Lender, even if that remedy would not have been
available had the Loan been made for consumer purposes.



5.

DISBURSEMENT OF LOAN PROCEEDS AND MAINTENANCE OF BORROWER'S BANK ACCOUNT. If
Borrower applied and was approved for a Loan, Borrower's Loan will be disbursed
upon approval as provided in the accompanying Authorization Agreement for Direct
Deposit (ACH Credit) and Direct Payments (ACH Debits). Borrower agrees to
maintain Direct Payments (ACH Debits) in its operating account which is the
account that was reviewed in conjunction with underwriting and approval of this
Loan (including keeping such account open until the Total Repayment Amount had
been completely repaid).



6.

PROMISE TO PAY. Borrower agrees to pay Lender the Total Repayment Amount shown
in the accompanying Business Loan and Security Agreement






ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC DLT doc. #37121.11 (rev.
10/20/09)




Supplement in accordance with the Payment Schedule shown in the accompanying
Business Loan and Security Agreement Supplement. Borrower agrees to enroll in
Lender's Automatic Payment Plan and authorizes Lender to collect required
payments as provided in the accompanying Authorization Agreement for Direct
Deposit (ACH Credit) and Direct Payments (ACH Debits). If required by Lender,
Borrower further agrees and authorizes Lender or its Servicer to collect
required payments from a transfer account established pursuant to certain
Transfer Account Loan Documentation that will be provided by Lender in
connection with this Business Loan and Security Agreement if applicable.



7.

ALTERNATIVE PAYMENT METHODS. If Borrower knows that for any reason Lender will
be unable to process a payment under Lender's Automatic Payment Plan, then
Borrower must either restore sufficient funds such that the missed payment can
be collected as provided in the accompanying Authorization Agreement for Direct
Deposit (ACH Credit) and Direct Payments (ACH Debits), or promptly mail or
deliver a check to Lender in the amount of the missed payment or, if offered,
make the missed payment by any pay-by-phone or on-line service that Lender may
make available from time to time. If Borrower elects to send payments on
Borrower's Account by postal mail, then Borrower agrees to send such payments to
our Servicer, On Deck Capital, 901 N Stuart Street, Suite 700, Arlington, VA
22203, Attn: Director of Operations. All alternative payments must be made in
good funds by check, money order, wire transfer, automatic transfer from an
account at an institution offering such service, or other instrument in U.S.
Dollars. Borrower understands and agrees that payments made at any other address
than as specified by Lender may result in a delay in processing and/or
crediting. If Borrower makes an alternative payment on Borrower's Loan by mail
or by any pay-by-phone or on-line service that Lender makes available while
Borrower is enrolled in the Automatic Payment Plan, Lender may treat such
payment as an additional payment and continue to process Borrower's scheduled
Automatic Payment Plan payments or may reduce any scheduled Automatic Payment
Plan payment by the amount of any such additional payment received.



8.

APPLICATION OF PAYMENTS. Subject to applicable law, Lender reserves the right to
allocate and apply payments received on Borrower's Loan between principal,
interest and fees in any manner Lender chooses in Lender's sole discretion it
being understood and agreed that any fees and interest will generally be paid
during the earlier portion of the term.



9.

POSTDATED CHECKS, RESTRICTED ENDORSEMENT CHECKS AND OTHER DISPUTED OR QUALIFIED
PAYMENTS. Lender can accept late, postdated or partial payments without losing
any of Lender's rights under this Agreement (a postdated check is a check dated
later than the day it was actually presented for payment). Lender is under no
obligation to hold a postdated check and Lender reserves the right to process
every item presented as if dated the same date received by Lender or Lender's
check processor unless Borrower gives Lender adequate notice and a reasonable
opportunity to act on it. Except where such notice and opportunity is given,
Borrower may not hold Lender liable for depositing any postdated check. Borrower
agrees not to send Lender partial payments marked "paid in full," "without
recourse," or similar language. If Borrower sends such a payment,











Lender may accept it without losing any of Lender's rights under this Agreement.
All notices and written communications concerning postdated checks, restricted
endorsement checks (including any check or other payment instrument that
indicates that the payment constitutes "payment in full" of the amount owed or
that is tendered with other conditions or limitations or as full satisfaction of
a disputed amount) or any other disputed, nonconforming or qualified payments,
must be mailed or delivered to our Servicer, On Deck Capital, Customer Service,
901 N Stuart Street, Suite 700, Arlington, VA 22203, Attn: Director of
Operations.



10.

PREPAYMENT. Borrower may prepay Borrower's Loan in whole on any Business day by
paying Lender the sum total of the Total Repayment Amount, any Returned Payment
Fees, and any Late Fees, in each case as described in the accompanying Business
Loan and Security Agreement Supplement less (i) the amount of any Loan payments
made prior to such prepayment and (ii) the product of (x) the percentage
identified as the applicable Prepayment Interest Reduction Percentage in the
accompanying Business Loan and Security Agreement Supplement; and (y) the
aggregate amount of unpaid interest remaining on the Borrower's Loan as of such
date as determined by Lender's records in accordance with Section 8. Borrower
may prepay Borrower's Loan in part on any Business day and such payment shall be
applied against the Total Repayment Amount, any Returned Payment Fees, and any
Late Fees, in each case as described in the accompanying Borrower's Business
Loan and Security Agreement Supplement.



11.

SECURITY INTEREST. Borrower hereby grants to Lender, the secured party
hereunder, a continuing security interest in and to any and all "Collateral" as
described below to secure payment and performance of all debts, liabilities and
obligations of Borrower to Lender hereunder and also any and all other debts,
liabilities and obligations of Borrower to Lender of every kind and description,
direct or indirect, absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising, related to the Loan described in
this Agreement, whether or not contemplated by the parties at the time of the
granting of this security interest, regardless of how they arise or by what
agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, and includes obligations to perform acts and refrain
from taking action as well as obligations to pay money including, without
limitation, all interest, other fees and expenses (all hereinafter called
"Obligations"). The Collateral includes the following property that Borrower (or
Guarantor, if applicable, pursuant to Section 12) now owns or shall acquire or
create immediately upon the acquisition or creation thereof: (i) any and all
amounts owing to Borrower now or in the future from any merchant processor(s)
processing charges made by customers of Borrower via credit card or debit card
transactions; and (ii) all other tangible and intangible personal property,
including, but not limited to (a) cash and cash equivalents, (b) inventory, (c)
equipment, (d) investment property, including certificated and uncertificated
securities, securities accounts, security entitlements, commodity contracts and
commodity accounts, (e) instruments, including promissory notes



(f)

chattel paper, including tangible chattel paper and electronic chattel paper,



(g)

documents, (h) letter of credit rights, (i) accounts, including health-care
insurance receivables, (j) deposit accounts, (k) commercial tort claims,

(I) general intangibles, including payment intangibles and software and

(m) as-extracted collateral as such terms may from time to time be defined in
the Uniform Commercial Code. The security interest Borrower (or Guarantor, if
applicable, pursuant to Section 12) grants includes all accessions, attachments,
accessories, parts, supplies and replacements for the Collateral, all products,
proceeds and collections thereof and all records and data relating thereto.
Lender disclaims any security interest in household goods in which Lender is
forbidden by law from taking a security interest.

12.



13.

PROTECTING THE SECURITY INTEREST. Borrower agrees that Lender and/or Lender's
Representative may file any financing statement, lien entry form or other
document Lender and/or Lender's Representative requires in order to perfect,
amend or continue Lender's security interest in the Collateral and Borrower
agrees to cooperate with Lender and Lender's Representative as may be necessary
to accomplish said filing and to do whatever Lender or Lender's Representative
deems necessary to protect Lender's security interest in the Collateral,
Borrower and Guarantor each agree that, if any Guarantor is a corporate entity,
then Lender or Lender's Representative may file any financing statement, lien
entry form or other document against such Guarantor or its property that Lender
and/or Lender's Representative requires in order to perfect, amend or continue
Lender's security interest in the Collateral. Any such Guarantor agrees to
cooperate with Lender and Lender's Representative as may be necessary to
accomplish said filing and to do whatever Lender and Lender's Representative
deems necessary to protect Lender's security interest in the Collateral. In this
Agreement, "Lender's Representative" means any entity or individual that is
designated by Lender to serve in such capacity.

13.




ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC



DLT doc. #37121.11 (rev. 11//2014) 5









LOCATION OF COLLATERAL; TRANSACTIONS INVOLVING COLLATERAL. Unless Lender has
agreed otherwise in writing, Borrower agrees and warrants that (i) all
Collateral (or records of the Collateral in the case of accounts, chattel paper
and general intangibles) shall be located at Borrower's address as shown in the
application, (ii) except for inventory sold or accounts collected in the
ordinary course of Borrower's business, Borrower shall not sell, offer to sell,
or otherwise transfer or dispose of the Collateral, (iii) no one else has any
interest in or claim against the Collateral that Borrower has not already told
Lender about, (iv) Borrower shall not pledge, mortgage, encumber or otherwise
permit the Collateral to be subject to any lien, security interest, encumbrance
or charge, other than the security interest provided for in this Agreement and
(v) Borrower shall not sell, offer to sell, or otherwise transfer or dispose of
the Collateral for less than the fair market value thereof. Borrower shall
defend Lender's rights in the Collateral against the claims and demands of all
other persons. All proceeds from any unauthorized disposition of the Collateral
shall be held in trust for Lender, shall not be co-mingled with any other funds
and shall immediately be delivered to Lender. This requirement, however, does
not constitute consent by Lender to any such disposition.



14.

TAXES, ASSESSMENTS AND LIENS. Borrower will complete and file all necessary
federal, state and local tax returns and will pay when due all taxes,
assessments, levies and liens upon the Collateral and provide evidence of such
payments to Lender upon request.



15.

INSURANCE. Borrower shall procure and maintain such insurance as Lender may
require with respect to the Collateral, in form, amounts and coverage reasonably
acceptable to Lender and issued by a company reasonably acceptable to Lender
naming Lender as loss payee. If Borrower at any time fails to obtain or maintain
any insurance as required under this Agreement, Lender may obtain such insurance
as Lender deems appropriate at Borrower's sole cost and expense. Borrower shall
promptly notify Lender of any loss of or damage to the Collateral.



16.

REPAIRS AND MAINTENANCE. Borrower agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect. Borrower further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.



17.

INSPECTION OF COLLATERAL AND PLACE OF BUSINESS; USE OF PHOTOGRAPHS AND
TESTIMONIALS. Lender and Lender's designated representatives and agents shall
have the right during Borrower's normal











business hours and at any other reasonable time to examine the Collateral
wherever located and the interior and exterior of any Borrower place of
business. During an examination of any Borrower place of business, Lender may
examine, among other things, whether Borrower (i) has a place of business that
is separate from any personal residence, (ii) is open for business, (iii) has
sufficient inventory to conduct Borrowers business and (iv) has one or more
credit card terminals if Borrower processes credit card transactions. When
performing an examination, Lender may photograph the interior and exterior of
any Borrower place of business, including any signage, and may photograph any
individual who has signed the Agreement ("Signatory") unless the Signatory
previously has notified Lender that he or she does not authorize Lender to
photograph the Signatory. Lender may obtain testimonials from any Signatory,
including testimonials on why Borrower needed the Loan and how the Loan has
helped Borrower. Any photograph and testimonial will become and remain the sole
property of Lender. Borrower and each Signatory grant Lender the irrevocable and
permanent right to display and share any photograph and testimonial in all forms
and media, including composite and modified representations, for all purposes,
including but not limited to any trade or commercial purpose, with any Lender
employees and agents and with the general public. Lender may, but is not
required to, use the name of any Borrower and Signatory as a credit in
connection with any photograph and testimonial. Borrower and each Signatory
waive the right to inspect or approve versions of any photograph or testimonial
or the written copy or other media that may be used in connection with same.
Borrower and each Signatory release Lender from any claims that may arise
regarding the use of any photograph or testimonial, including any claims of
defamation, invasion of privacy or infringement of moral rights, rights of
publicity or copyright.



18.

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any related documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any related
documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. To the extent
permitted by applicable law, all such expenses will become a part of the
Obligations and, at Lender's option, will: (i) be payable on demand; (ii) be
added to the balance of the Loan and be apportioned among and be payable with
any installment payments to become due during the remaining term of the Loan; or
(iii) be treated as a balloon payment that will be due and payable at the Loan's
maturity. Such right shall be in addition to all other rights and remedies to
which Lender may be entitled upon an Event of Default.



19.

BORROWER'S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that: (i) Borrower will comply with all laws, statutes, regulations and
ordinances pertaining to the conduct of Borrowers business and promises to hold
Lender harmless from any damages, liabilities, costs, expenses (including
attorneys' fees) or other harm arising out of any violation thereof, (ii)
Borrower's principal executive office and the office where Borrower keeps its
records concerning its accounts, contract rights and other property, is that
shown in the application; (iii) Borrower is duly organized, licensed, validly
existing and in good standing under the laws of its state of formation and shall
hereafter remain in good standing in that state, and is duly qualified, licensed
and in good standing in every other state in which it is doing business, and
shall hereafter remain duly qualified, licensed and in good standing in every
other state in which it is doing business, and shall hereafter remain duly
qualified, licensed and in good standing in every other state in which the
failure to qualify or become licensed could have a material adverse

ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC

effect on the financial condition, business or operations of Borrower; (iv) the
true and correct legal name of the Borrower is set forth in the application; (v)
the aggregate ownership percentage of the Signatories is greater than or equal
to fifty percent (50%) of the Borrower's business; (vi) the execution, delivery
and performance of this Agreement, and any other document executed in connection
herewith, are within Borrower's powers, have been duly authorized, are not in
contravention of law or the terms of Borrower's charter, by-laws or other
constating documents, or of any indenture, agreement or undertaking to which
Borrower is a party; (vii) all organization papers and all amendments thereto of
Borrower have been duly filed and are in proper order and any capital stock
issued by Borrower and outstanding was and is properly issued and all books and
records of Borrower are accurate and up to date and will be so maintained;
(viii) Borrower (a) is subject to no charter, corporate or other legal
restriction, or any judgment, award, decree, order, governmental rule or
regulation or contractual restriction that could have a material adverse effect
on its financial condition, business or prospects, and (b) is in compliance with
its charter, by-laws and other constating documents, all contractual
requirements by which it may be bound and all applicable laws, rules and
regulations other than laws, rules or regulations the validity or applicability
of which it is contesting in good faith or provisions of any of the foregoing
the failure to comply with which cannot reasonably be expected to materially
adversely affect its financial condition, business or prospects or the value of
the Collateral; and (ix) there is no action, suit, proceeding or investigation
pending or, to Borrowers knowledge, threatened against or affecting it or any of
its assets before or by any court or other governmental authority which, if
determined adversely to it, would have a material adverse effect on its
financial condition, business or prospects or the value of the Collateral.

20. INTEREST AND FEES. Borrower agrees to pay in full the interest as set forth
in the accompanying Business Loan and Security Agreement Supplement. In addition
to any other fees described in the Agreement, Borrower agrees to pay the
following fees:



A.

Origination Fee: A one-time Origination Fee in the amount set forth in the
accompanying Business Loan and Security Agreement Supplement. Borrower agrees
that this fee will be immediately deducted from the proceeds of Borrower's Loan.



B.

Returned Payment Fee: A Returned Payment Fee in the amount set forth in the
accompanying Business Loan and Security Agreement Supplement if any electronic
payment processed on Borrower's Loan is returned unpaid or dishonored for any
reason,



C.

Late Fee: A Late Fee in the amount set forth in the accompanying Business Loan
and Security Agreement Supplement if a scheduled payment is not received by
Lender as provided in the payment schedule set forth in the accompanying
Business Loan and Security Agreement Supplement.

Payments made by Borrower hereunder will be applied and allocated between Loan
principal, interest and fees in the manner set forth in Section 8.

21. INTEREST AND FEES EXCEEDING PERMITTED LIMIT. If the Loan is subject to a law
that sets maximum charges, and that law is finally interpreted so that the
interest or other fees collected or to be collected in connection with this
Agreement exceed the permitted limits, then (i) any such charge will be reduced
by the amount necessary to reduce the charge to the permitted limit and (ii) if
required by applicable law, any sums already collected from Borrower that exceed
the permitted limits will be refunded or credited to Borrower.

22. ONLINE CUSTOMER PORTAL. When Borrower signs in with Borrower's valid
username and password at loans.ondeck.com, Borrower can obtain information about
the Borrowers Loan, such as the outstanding balance, daily

DLT doc, #37121.11 (rev. 11//2014) 6











transactions and fees. No additional paper statement will be mailed to Borrower,
Borrower agrees not to share Borrower's username and password to
loans.ondeck.com with any third party.



23.

FINANCIAL INFORMATION AND REEVALUATION OF CREDIT. Borrower and each guarantor
(if any) authorize Lender to obtain business and personal credit bureau reports
in Borrower's and any guarantor's name, respectively, at any time and from time
to time for purposes of deciding whether to approve the requested Loan or for
any update, renewal, extension of credit or other lawful purpose. Upon
Borrower's or any guarantor's request, Lender will advise Borrower or guarantor
if Lender obtained a credit report and Lender will give Borrower or guarantor
the credit bureau's name and address. Borrower and each guarantor (if any) agree
to submit current financial information, a new credit application, or both, in
Borrower's name and in the name of each guarantor, respectively, at any time
promptly upon Lender's request. Borrower authorizes Lender to act as Borrower's
agent for purposes of accessing and retrieving transaction history information
regarding Borrower from Borrower's designated merchant processor(s). Lender may
report Lenders credit experiences with Borrower and any guarantor of Borrower's
Loan to third parties as permitted by law. Borrower also agrees that Lender may
release information to comply with governmental reporting or legal process that
Lender believes may be required, whether or not such is in fact required, or
when necessary or helpful in completing a transaction, or when investigating a
loss or potential loss. Borrower is hereby notified that a negative credit
report reflecting on Borrower's credit record may be submitted to a credit
reporting agency if Borrower fails to fulfill the terms of its credit
obligations hereunder,



24.

ATTORNEYS' FEES AND COLLECTION COSTS. To the extent not prohibited by applicable
law, Borrower shall pay to Lender on demand any and all expenses, including, but
not limited to, collection costs, all attorneys' fees and expenses, and all
other expenses of like or unlike nature which may be expended by Lender to
obtain or enforce payment of Obligations either as against Borrower or any
guarantor or surety of Borrower or in the prosecution or defense of any action
or concerning any matter arising out of or connected with the subject matter of
this Agreement, the Obligations or the Collateral or any of Lender's rights or
interests therein or thereto, including, without limiting the generality of the
foregoing, any counsel fees or expenses incurred in any bankruptcy or insolvency
proceedings and all costs and expenses (including search fees) incurred or paid
by Lender in connection with the administration, supervision, protection or
realization on any security held by Lender for the debt secured hereby, whether
such security was granted by Borrower or by any other person primarily or
secondarily liable (with or without recourse) with respect to such debt, and all
costs and expenses incurred by Lender in connection with the defense, settlement
or satisfaction of any action, claim or demand asserted against Lender in
connection therewith, which amounts shall be considered advances to protect
Lenders security, and shall be secured hereby. To the extent permitted by
applicable law, all such expenses will become a part of the Obligations and, at
Lender's option, will: (i) be payable on demand; (ii) be added to the balance of
the Loan and be apportioned among and be payable with any installment payments
to become due during the remaining term of the Loan; or (iii) be treated as a
balloon payment that will be due and payable at the Loan's maturity. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon an Event of Default.



25.

BORROWER'S REPORTS. Promptly upon Lender's written request, Borrower and each
guarantor agrees to provide Lender with such information about the financial
condition and operations of Borrower or any guarantor, as Lender may, from time
to time, reasonably request. Borrower also agrees promptly upon becoming aware
of any Event of Default, or the occurrence or

ODC App 855640 Customer: VAPOR HUB INTERNATIONAL INC

existence of an event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default hereunder, to promptly provide notice
thereof to Lender in writing.



26.

TELEPHONE COMMUNICATIONS. Borrower hereby expressly consents to receiving calls
and messages, including auto-dialed and pre-recorded message calls and SMS
messages (including text messages) from Lender, its affiliates, marketing
partners, agents and others calling at Lender's request or on its behalf, at any
telephone numbers that Borrower has provided or may provide in the future or
otherwise in Lender's possession (including any cellular or mobile telephone
numbers),



27.

INDEMNIFICATION. Except for Lender's gross negligence or willful misconduct,
Borrower will indemnify and save Lender harmless from all losses, costs,
damages, liabilities or expenses (including, without limitation, court costs and
reasonable attorneys' fees) that Lender may sustain or incur by reason of
defending or protecting Lender's security interest or the priority thereof or
enforcing the Obligations, or in the prosecution or defense of any action or
proceeding concerning any matter arising out of or in connection with this
Agreement and/or any other documents now or hereafter executed in connection
with this Agreement and/or the Obligations and/or the Collateral. This indemnity
shall survive the repayment of the Obligations and the termination of this
Agreement.



28.

MERGERS, CONSOLIDATIONS OR SALES. Borrower represents and agrees that Borrower
will not (i) merge or consolidate with or into any other business entity or (ii)
enter into any joint venture or partnership with any person, firm or
corporation.



29.

CHANGE IN LEGAL STATUS. Without Lender's consent, Borrower represents and agrees
that Borrower will not (i) change its name, its place of business or, if more
than one, chief executive office, its mailing address, or organizational
identification number if it has one, or (ii) change its type of organization,
jurisdiction of organization or other legal structure. If Borrower does not have
an organizational identification number and later obtains one, Borrower shall
promptly notify Lender of such taxpayer identification number.



30.

DEFAULT. The occurrence of any one or more of the following events (herein,
"Events of Default') shall constitute, without notice or demand, a default under
this Agreement and all other agreements between Lender and Borrower and
instruments and papers given Lender by Borrower, whether such agreements,
instruments, or papers now exist or hereafter arise: (i) Lender is unable to
collect any Automatic Payment Plan payment on two consecutive dates due and/or,
Borrower fails to pay any Obligations on two consecutive dates due; (ii)
Borrower fails to comply with, promptly, punctually and faithfully perform or
observe any term, condition or promise within this Agreement; (iii) the
determination by Lender that any representation or warranty heretofore, now or
hereafter made by Borrower to Lender, in any documents, instrument, agreement,
or paper was not true or accurate when given; (iv) the occurrence of any event
such that any indebtedness of Borrower from any lender other than Lender could
be accelerated, notwithstanding that such acceleration has not taken place; (v)
the occurrence of any event that would cause a lien creditor, as that term is
defined in Section 9-102 of the Uniform Commercial Code, (other than Lender) to
take priority over the Loan made by Lender, (vi) a filing against or relating to
Borrower (unless consented to in writing by Lender) of (a) a federal tax lien in
favor of the United States of America or any political subdivision of the United
States of America, or (b) a state tax lien in favor of any state of the United
States of America or any political subdivision of any such state; (vii) the
occurrence of any event of default under any other agreement between Lender and
Borrower or instrument or paper given Lender by Borrower, whether such
agreement, instrument, or paper now exists or hereafter arises (notwithstanding
that Lender may not have exercised its rights upon default under any such other
agreement, instrument or

DLT doc. #37121.11 (rev. 11//2014) 7











paper); (viii) any act by, against, or relating to Borrower, or its property or
assets, which act constitutes the application for, consent to, or sufferance of
the appointment of a receiver, trustee or other person, pursuant to court action
or otherwise, over all, or any part of Borrower's property; (ix) the granting of
any trust mortgage or execution of an assignment for the benefit of the
creditors of Borrower, or the occurrence of any other voluntary or involuntary
liquidation or extension of debt agreement for Borrower; (x) the failure by
Borrower to generally pay the debts of Borrower as they mature; (xi)
adjudication of bankruptcy or insolvency relative to Borrower; (xii) the entry
of an order for relief or similar order with respect to Borrower in any
proceeding pursuant to The 11 of the United States Code entitled 'Bankruptcy"
(the "Bankruptcy Code") or any other federal bankruptcy law; (xiii) the filing
of any complaint, application or petition by or against Borrower initiating any
matter in which Borrower is or may be granted any relief from the debts of
Borrower pursuant to the Bankruptcy Code or any other insolvency statute or
procedure; ()ay) the calling or sufferance of a meeting of creditors of
Borrower, (w) the meeting by Borrower with a formal or informal creditor's
committee; (xvi) the offering by or entering into by Borrower of any
composition, extension or any other arrangement seeking relief or extension for
the debts of Borrower, or the initiation of any other judicial or non-judicial
proceeding or agreement by, against or including Borrower that seeks or intends
to accomplish a reorganization or arrangement with creditors;

(xvii)

the entry of any judgment against Borrower, which judgment is not satisfied or
appealed from (with execution or similar process stayed) within 15 days of its
entry;

(xviii)

the occurrence of any event or circumstance with respect to Borrower such that
Lender shall believe in good faith that the prospect of payment of all or any
part of the Obligations or the performance by Borrower under this Agreement or
any other agreement between Lender and Borrower is impaired or there shall occur
any material adverse change in the business or financial condition of Borrower
(such event specifically includes, but is not limited to, taking additional
financing from a credit card advance, cash advance company or an additional
working capital loan without the prior written consent of Lender); (xix) the
entry of any court order that enjoins, restrains or in any way prevents Borrower
from conducting all or any part of its business affairs in the ordinary course
of business; (xx) the occurrence of any uninsured loss, theft, damage or
destruction to any material asset(s) of Borrower; (xxi) any act by or against,
or relating to Borrower or its assets pursuant to which any creditor of Borrower
seeks to reclaim or repossess or reclaims or repossesses all or a portion of
Borrower's assets; (xxii) the termination of existence, dissolution or
liquidation of Borrower or the ceasing to carry on actively any substantial part
of Borrower's current business; (xxiii) this Agreement shall, at any time after
its execution and delivery and for any reason, cease to be in full force and
effect or shall be declared null and void, or the validity or enforceability
hereof shall be contested by Borrower or any guarantor of Borrower denies it has
any further liability or obligation hereunder; (xxiv) any guarantor or person
signing a support agreement in favor of Lender shall repudiate, purport to
revoke or fail to perform his or her obligations under his guaranty or support
agreement in favor of Lender or any corporate guarantor shall cease to exist;
(xxv) any material change occurs in Borrower's ownership or organizational
structure (acknowledging that any change in ownership will be deemed material
when ownership is closely held); (xxvi) if Borrower is a sole proprietorship,
the owner dies; if Borrower is a trust, a trustor dies; if Borrower is a
partnership, any general or managing partner dies; if Borrower is a corporation,
any principal officer or 10% or greater shareholder dies; if Borrower is a
limited liability company, any managing member dies; if Borrower is any other
form of business entity, any person(s) directly or indirectly controlling 10% or
more of the ownership interests of such entity dies.

31. RIGHTS AND REMEDIES UPON DEFAULT. Subject to applicable law, if an Event of
Default occurs under this Agreement, at any time thereafter, Lender may exercise
any one or more of the following rights and remedies:

A, Refrain from Disbursing Loan Proceeds: Lender may refrain from disbursing
Borrower's Loan proceeds to Borrower's Designated Checking ODC App #: 855640
Customer: VAPOR HUB INTERNATIONAL INC

Account.



B.

Debit Amounts Due From Borrower's Accounts: Lender may debit from Borrowers
Designated Checking Account all Automatic Payment Plan payments that Lender was
unable to collect and/or the amount of any other Obligations that Borrower
failed to pay,



C.

Accelerate Indebtedness: Lender may declare the entire Obligations immediately
due and payable, without notice of any kind to Borrower.



D.

Assemble Collateral: Lender may require Borrower and/or Guarantor to deliver to
Lender all or any portion of the Collateral and any and all certificates of
title and other documents relating to the Collateral. Lender may require
Borrower and/or Guarantor to assemble the Collateral and make it available to
Lender at a place to be designated by Lender. Lender also shall have full power
to enter, provided Lender does so without a breach of the peace or a trespass,
upon the property of Borrower and/or Guarantor to take possession of and remove
the Collateral. If the Collateral contains other goods not covered by this
Agreement at the time of repossession, Borrower and Guarantor agree that Lender
may take such other goods, provided that Lender makes reasonable efforts to
return them to Borrower and Guarantor after repossession.



E.

Sell the Collateral: Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Borrower and/or Guarantor. Lender may sell the Collateral at public
auction or private sale, Unless the Collateral threatens to decline speedily in
value or is of a type customarily sold on a recognized market, Lender will give
Borrower, Guarantor and other persons as required by law, reasonable notice of
the time and place of any public sale, or the time after which any private sale
or any other disposition of the Collateral is to be made. However, no notice
need be provided to any person who, after an Event of Default occurs, enters
into and authenticates an agreement waiving that person's right to notification
of sale. The requirements of reasonable notice shall be met if such notice is
given at least 10 days before the time of the sale or disposition. All expenses
relating to the disposition of the Collateral, including without limitation the
expenses of retaking, holding, insuring, preparing for sale and selling the
Collateral, shall become a part of the Obligations secured by this Agreement. To
the extent permitted by applicable law, all such expenses will become a part of
the Obligations and, at Lender's option, will: (i) be payable on demand; (ii) be
added to the balance of the Loan and be apportioned among and be payable with
any installment payments to become due during either (a) the term of any
applicable insurance policy or (b) the remaining term of the Loan; or (hi) be
treated as a balloon payment that will be due and payable at the Loan's
maturity.



F.

Appoint Receiver: Lender shall have the right to have a receiver appointed
to take possession of all or any part of the Collateral, with the power to
protect and preserve the Collateral, to operate the Collateral preceding
foreclosure or sate, and to collect the rents from the Collateral and apply the
proceeds, over and above the cost of the receivership, against the Obligations.
The receiver may serve without bond if permitted by law. Lender's right to the
appointment of a receiver shall exist whether or not the apparent value of the
Collateral exceeds the Obligations by a substantial amount. Employment by Lender
shall not disqualify a person from serving as a receiver,



G.

Collect Revenues, Apply Accounts: Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the Collateral.
Lender may at any time in Lender's discretion transfer any Collateral into
Lender's own name or that of Lender's nominee and

DLT doc. #37121.11 (rev, 11//2014) 8











receive the payments, rents, income and revenues therefrom and hold the same as
security for the Obligations or apply it to payment of the Obligations in such
order of preference as Lender may determine, Insofar as the Collateral consists
of accounts, general intangibles, insurance policies, instruments, chattel
paper, chases in action, or similar property, Lender may demand, collect,
receipt for, settle, compromise, adjust, sue for, foreclose or realize on the
Collateral as Lender may determine, whether or not any amount included within
the Obligations is then due. For these purposes, Lender may, on behalf of and in
the name of Borrower and/or Guarantor, receive, open and dispose of mail
addressed to Borrower; change any address to which mail and payments are to be
sent; and endorse notes, checks, drafts, money orders, documents of title,
instruments and items pertaining to payment, shipment or storage of any
Collateral. To facilitate collections, Lender may notify account debtors and
obligors on any Collateral to make payments directly to Lender.



H.

Obtain Deficiency: If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Borrower and/or Guarantor for any
deficiency remaining on the Obligations due to Lender after application of all
amounts received from the exercise of the rights provided in this Agreement.
Borrower and/or Guarantor shall be liable for a deficiency even if the
transaction described in this subsection is a sale of accounts or chattel paper.



I.

Other Rights and Remedies: Lender shall have all the rights and remedies
of a secured creditor under the provisions of the Uniform Commercial Code, as
may be amended from time to time, In addition, Lender shall have and may
exercise any or all other rights and remedies it may have available at law, in
equity or otherwise.



J.

Election of Remedies: Except as may be prohibited by applicable law, all
of Lender's rights and remedies, whether evidenced by this Agreement, any
related documents, or by any other writing, shall be cumulative and may be
exercised singularly or concurrently. Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Borrower under the
Agreement, after Borrower's failure to perform, shall not affect Lenders right
to declare a default and exercise its remedies.



32.

GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. Borrower and Lender agree that
this Agreement and Borrower's Loan will be governed by federal law, and, to the
extent state law applies, the substantive law of California. These laws will
apply no matter where Borrower lives or obtained this Loan. Subject to Section
33 below, Borrower and Lender agree that any action or proceeding to enforce or
arising out of this Agreement shall be brought in any court of the State of
California or in the United States District Court for the Southern District of
California, and Borrower waives personal service of process. Borrower and Lender
agree that venue is proper in such courts.



33.

ARBITRATION. To the extent that a claim or dispute arises out of, or in relation
to this Agreement, including without limitation, the terms, construction,
interpretation, performance, termination, breach, or enforceability of this
Agreement, the parties hereby agree that the claim or dispute shall be, at the
election of either party, resolved by mandatory binding arbitration in Virginia
within a reasonable time period not to exceed ninety (90) days. The parties
(including, without limitation, the Guarantors) agree that the arbitration shall
be administered by JAMS and the arbitration shall be conducted in accordance
with the Expedited Procedures of the JAMS Comprehensive Arbitration Rules and
Procedures except as otherwise agreed in this Agreement. The arbitrator shall be
chosen in accordance with the procedures of JAMS, and shall base the

award on applicable Virginia law. The parties agree that the arbitration shall
be conducted by a single arbitrator. Judgment on the award may be entered in any
court having jurisdiction, subject to Section 32 above. The parties further
agree that the costs of the arbitration shall be divided equally between them,
except that Lender will consider in good faith a request by Borrower to pay the
costs of arbitration. Each party may pursue arbitration solely in an individual
capacity, and not as a representative or class member in any purported class or
representative proceeding. The arbitrator may not consolidate more than one
person's or entity's claims, and may not otherwise preside over any form of a
representative or class proceeding. This arbitration section is governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1-16.

34.


ODC App 4: 855640 Customer: VAPOR HUB INTERNATIONAL INC

DLT doc. #37121.11 (rev. 11//2014) 9









NO WAIVER BY LENDER. No delay or omission on the part of Lender in exercising
any rights under this Agreement, any related guaranty or applicable law shall
operate as a waiver of such right or any other right. Waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion. All Lender's rights and remedies, whether evidenced hereby or
by any other agreement, instrument or paper, shall be cumulative and may be
exercised singularly or concurrently.



35.

ASSIGNMENT. This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties hereto; provided, however, that
Borrower may not assign this Agreement or any rights or duties hereunder without
Lender's prior written consent and any prohibited assignment shall be absolutely
null and void. No consent to an assignment by Lender shall release Borrower from
its Obligations. Lender may assign this Agreement and its rights and duties
hereunder and no consent or approval by Borrower is required in connection with
any such assignment. Lender reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in
Lender's rights and benefits hereunder. In connection with any assignment or
participation, Lender may disclose all documents and information that Lender now
or hereafter may have relating to Borrower or Borrowers



business.

To the extent that Lender assigns its rights and obligations


hereunder to another party, Lender thereafter shall be released from such
assigned obligations to Borrower and such assignment shall affect a novation
between Borrower and such other party.



36.

INTERPRETATION. Paragraph and section headings used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Lender or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.



37.

SEVERABILITY. If one or more provisions of this Agreement (or the application
thereof) is determined invalid, illegal or unenforceable in any respect in any
jurisdiction, the same shall not invalidate or render illegal or unenforceable
such provision (or its application) in any other jurisdiction or any other
provision of this Agreement (or its application).



38.

NOTICES. Except as otherwise provided in this Agreement, notice under this
Agreement must be in writing. Notices will be deemed given when deposited in the
U.S. mail, postage prepaid, first class mail; when delivered in person; or when
sent by registered mail; by certified mail; by nationally recognized overnight
courier; or when sent by electronic mail. Notice to Borrower will be sent to
Borrower's last known address or electronic mail address in Lender's records for
this Loan. Notice to Lender may be sent to our Servicer: On Deck Capital, 901 N
Stuart Street, Suite 700, Arlington, VA 22203, Attn: Director of Operations.











39.

RECORDKEEPING AND AUDIT REQUIREMENTS. Lender shall have no obligation to
maintain any electronic records or any documents, schedules, invoices or any
other paper delivered to Lender by Borrower in connection with this Agreement or
any other agreement other than as required by law. Borrower will at all times
keep accurate and complete records of Borrower's accounts and Collateral. At
Lender's request, Borrower shall deliver to Lender:

(i) schedules of accounts and general intangibles; and (ii) such other
information regarding the Collateral as Lender shall request. Lender, or any of
its agents, shall have the right to call any telephone numbers that Borrower has
provided or may provide in the future or otherwise in the Lender's possession
(including any cellular or mobile telephone numbers) at intervals to be
determined by Lender, and without hindrance or delay, to inspect, audit, check,
and make extracts from any copies of the books, records, journals, orders,
receipts, correspondence that relate to Borrower's accounts and Collateral or
other transactions between the parties thereto and the general financial
condition of Borrower and Lender may remove any of such records temporarily for
the purpose of having copies made thereof. If Borrower was referred to Lender
for this Loan by a third party (the "Referring Party"), then Borrower consents
to Lender sharing certain reasonable information about Borrower with the
Referring Party for purposes of the Referring Party verifying and/or auditing
loans made through such Referring Party's referrals.



40.

GOVERNING LAW. Subject to Section 33 above, our relationship including this
Agreement and any claim, dispute or controversy (whether in contract, tort, or
otherwise) at any time arising from or relating to this Agreement is governed
by, and this Agreement will be construed in accordance with, applicable federal
law and (to the extent not preempted by federal law) California law without
regard to internal principles of conflict of laws. The legality, enforceability
and interpretation of this Agreement and the amounts contracted for, charged and
reserved under this Agreement will be governed by such laws. Borrower
understands and agrees that (i) Lender is located in California, (ii) Lender
makes all credit decisions from Lender's office in California, (iii) the Loan is
made in California (that is, no binding contract will be formed until Lender
receives and accepts Borrower's signed Agreement in California) and (iv)
Borrower's payments are not accepted until received by Lender in California.



41.

WAIVER OF NOTICES AND OTHER TERMS. Except for any notices provided for in this
Agreement, Borrower and any person who has obligations pursuant to this
Agreement (e.g., a guarantor), to the extent not prohibited by applicable law
hereby, waives demand, notice of nonpayment, notice of intention to accelerate,
notice of acceleration, presentment, protest, notice of dishonor and notice of
protest. To the extent permitted by applicable law, Borrower and any person who
has obligations pursuant to this Agreement also agrees: Lender is not required
to file suit, show diligence in collection against Borrower or any person who
has obligations pursuant to this Agreement, or proceed against any Collateral;
Lender may, but will not be obligated to, substitute, exchange or release any
Collateral; Lender may release any Collateral, or fail to realize upon or
perfect Lender's security interest in any Collateral; Lender may, but will not
be obligated to, sue one or more persons without joining or suing others; and
Lender may modify, renew, or extend this Agreement (repeatedly and for any
length of time) without notice to or approval by any person who has obligations
pursuant to this Agreement (other than the party with whom the modification,
renewal or extension is made).



42.

MONITORING, RECORDING AND ELECTRONIC COMMUNICATIONS. In order to ensure a high
quality of service for Lender's customers, Lender may monitor and/or record
telephone calls between Borrower and Lender's employees or agents. Borrower
acknowledges that Lender may do so and agrees in advance to any such monitoring
or recording of telephone calls.

Borrower also agrees that Lender may communicate with Borrower electronically by
e-mail.

43.


ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC

DLT doc. #37121,11 (rev. 11//2014) 10









JURY TRIAL WAIVER AND CLASS ACTION WAIVER. To the extent not prohibited by
applicable law, Borrower and Lender waive their right to a trial by jury of any
claim or cause of action based upon, arising out of or related to the Agreement
and all other documentation evidencing the Obligations, in any legal action or
proceeding. Subject to Section 33 above, any such claim or cause of action shall
be tried by court sitting without a jury.

THE PARTIES HERETO WAIVE ANY RIGHT TO ASSERT ANY CLAIMS AGAINST THE OTHER PARTY
AS A REPRESENTATIVE OR MEMBER IN ANY CLASS OR REPRESENTATIVE ACTION, EXCEPT
WHERE SUCH WAIVER IS PROHIBITED BY LAW OR AGAINST PUBLIC POLICY. TO THE EXTENT
EITHER PARTY IS PERMITTED BY LAW OR COURT OF LAW TO PROCEED WITH A CLASS OR
REPRESENTATIVE ACTION AGAINST THE OTHER, THE PARTIES HEREBY AGREE THAT: (1) THE
PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS' FEES OR COSTS
ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE ACTION (NOT WITHSTANDING
ANY OTHER PROVISION IN THIS AGREEMENT); AND (2) THE PARTY WHO INITIATES OR
PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR OTHERWISE
PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR REPRESENTATIVE ACTION.



44.

CONFIDENTIALITY. Borrower shall not make, publish or otherwise disseminate in
any manner a copy of this Agreement or any public statement or description of
the terms of this Agreement, except to its employees, advisors and similar
persons who have a legitimate need to know its contents,



45.

ENTIRE AGREEMENT. Any application Borrower signed or otherwise submitted in
connection with the Loan, the accompanying Business Loan and Security Agreement
Supplement and the Authorization Agreement for Direct Deposit (ACH Credit) and
Direct Payments (ACH Debits) and any other documents required by Lender now or
in the future in connection with this Agreement and Borrower's Loan are hereby
incorporated into and made a part of this Agreement. This Agreement is the
entire agreement of the parties with respect to the subject matter hereof and
supersedes any prior written or verbal communications or instruments relating
thereto.



46.

COUNTERPARTS; ELECTRONIC SIGNATURES. This Agreement may be executed in one or
more counterparts, each of which counterparts shall be deemed to be an original,
and all such counterparts shall constitute one and the same instrument. For
purposes of the execution of this Agreement, signatures delivered by electronic
or fax submission shall be treated in all respects as original signatures.



47.

CUSTOMER SERVICE CONTACT INFORMATION. If you have questions or comments about
your Loan, you may contact our Servicer, on Deck Capital, Inc. by (i) e-mail at
support@ondeck.com, (ii) telephone at (888) 269-4246 or (iii) mail at 901 N
Stuart Street, Suite 700, Arlington, VA 22203, Attn: Director of Operations.











48.

GRANT OF LICENSE TO USE THE ON DECK PLATFORM. Subject to Borrower's compliance
with this Agreement and the Terms of Use for the On Deck Platform, Servicer
grants Borrower a nonexclusive, revocable, non­transferable, non-sublicenseable,
limited right and royalty-free license to use the On Deck Platform, effective
solely during the term of the Loan and so long as an Event of Default has not
occurred. The license granted to Borrower is personal, and no rights hereunder
may be transferred by Borrower without the express written approval of Servicer.
Servicer may terminate the license granted hereunder without notice at any time
after an Event of Default has occurred.



49.

PERSONAL GUARANTY. Each Guarantor, jointly and severally (if more than one),
absolutely and unconditionally guarantee the prompt payment to Lender, including
its successors and assignees, of any and all Obligations incurred by the
Borrower pursuant to the Agreement (this "Personal Guaranty"). Each Guarantor
further agrees to repay the Obligations on demand, without requiring Lender
first to enforce payment against Borrower. This is a guarantee of payment and
not of collection. This is an absolute, unconditional, primary, and continuing
obligation and will remain in full force and effect until the first to occur of
the following: (a) all of the Obligations have been indefeasibly paid in full,
and Lender has terminated this Personal Guaranty, or (b) 30 days after the date
on which written notice of revocation is actually received and accepted by
Lender. No revocation will affect: (i) the then existing liabilities of the
revoking Guarantor under this Personal Guaranty; (ii) Obligations created,
contracted, assumed, acquired or incurred prior to the effective date of such
revocation; (iii) Obligations created, contracted, assumed, acquired or incurred
after the effective date of such revocation pursuant to any agreement entered
into or commitment obtained prior to the effective date of such revocation; or
(iv) any Obligations then or thereafter arising under the agreements or
instruments then in effect and then evidencing the Obligations. Each Guarantor
represents and warrants that it is a legal resident of the United States of
America. Each Guarantor waives all notices to which the Guarantor might
otherwise be entitled by law, and also waives all defenses, legal or equitable,
otherwise available to the Guarantor. This Personal Guaranty shall be construed
in accordance with the laws of the State of California, and shall inure to the
benefit of Lender, its successors and assigns. To the extent not prohibited by
applicable law, each of the undersigned Guarantors waives its right to a trial
by jury of any claim or cause of action based upon, arising out of or related to
this guaranty, the Agreement and all other documentation evidencing the
Obligations, in any legal action or proceeding. Subject to Section 33 above, any
such claim or cause of action shall be tried by court sitting without a jury.











ODC App #: 855640 Customer: VAPOR HUB INTERNATIONAL INC

DLT doc. #37121.11 (rev. 11//2014) 11




[Signature page follows]



